Citation Nr: 0312616	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis.

2.  Entitlement to an extension of a temporary total 
convalescence rating beyond September 30, 1994 under 
38 C.F.R. § 4.30.

3.  Entitlement to an increased rating for residuals of donor 
surgery of the right iliac crest, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.

5.  Entitlement to a rating in excess of 10 percent for a 
right hand disability.

6.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a January 1993 decision, the RO 
declined to reopen a previously denied claim of entitlement 
to service connection for pulmonary tuberculosis.  A May 1994 
RO rating decision granted service connection for 
pseudofolliculitis barbae and assigned an initial 0 percent 
disability rating effective to the date of claim; granted 
service connection for arthritis of the left knee as part of 
the veteran's already service-connected chondromalacia of the 
left knee, status post arthroscopic surgery left knee, 
evaluated as 10 percent disabling from March 1988; and 
granted service connection for arthritis of the fifth 
metacarpal joint as part of the veteran's already service-
connected residuals of surgery of Guyon's Canal release with 
shortening of the right little finger metacarpal right little 
finger, evaluated as 10 percent disabling from November 1, 
1986.  In a December 1994 rating decision, the RO assigned a 
temporary total convalescent rating effective from August 22, 
1994, through September 30, 1994 under 38 C.F.R. § 4.30. 

This case was before the Board in June 1997 and March 1998 
when it was remanded for additional development.  In July 
2000, a hearing was held at the St. Petersburg, Florida RO 
before C.W. Symanski, who is the Veterans Law Judge rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing.  38 
U.S.C.A. § 7102(b) (West 2002).  The Board issued a decision 
in this case in December 2000 which declined to reopen the 
claim for entitlement to service connection for pulmonary 
tuberculosis, and denied the claims for an extension of a 
temporary total convalescence and an increased rating for 
residuals of donor surgery of the right iliac crest.  The 
claims for increased ratings for a right hand and left knee 
disability were addressed in a remand order.

The veteran subsequently appealed the Board's December 2000 
decision to the United States Court of Appeals for Veterans 
Claims.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 
475, 114 Stat. 2096 (2000).  In pertinent part, this law 
redefined VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
In July 2001, the parties filed a Joint Motion for Remand and 
to Stay Proceedings to allow the Board consider the claim 
under the revised laws.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991) (where the law or regulation changes during an 
appeal, VA must consider both the old and the new versions 
and apply the version most favorable to the claimant).  On 
July 17, 2001, the Court vacated the Board's December 2000 
decision pursuant to the Secretary's unopposed joint motion 
for remand requesting reconsideration of the claim.

Thereafter, the Board deferred adjudication of the claims 
pending further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  In August 2002, new schedular criteria for 
evaluating finger and skin disabilities became effective.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002) and 67 Fed. Reg. 
49590-49599 (July 31, 2002).  Given the significant 
regulatory changes pertaining to the finger and skin 
regulations, the Board must remand the claims for increased 
ratings for residuals of donor surgery of the right iliac 
crest, pseudofolliculitis barbae and a right hand disability 
to the RO to provide the veteran notice of the regulatory 
changes and to ensure complete development of the claims 
under the new criteria.  For administrative efficiency, the 
Board will also remand to the RO the claim for an increased 
rating for left knee disability.  The development has been 
completed on the remaining claims, and the Board will proceed 
with a decision on those issues at this time.

FINDINGS OF FACT

1.  In a January 1986 decision, the Board denied a claim of 
entitlement to service connection for pulmonary tuberculosis 
on the basis that there was no competent evidence of a 
current disability related to service.

2.  Additional evidence submitted since the Board's January 
1986 decision is not material as it does not tend to show the 
presence of a current disability related to service and is 
not so significant that it must be considered in order to 
decide fairly the merits of the claim.

3.  The clinical findings demonstrate that the veteran 
continued to require convalescence following the August 1994 
surgery on his left knee and right iliac crest until no later 
than September 1994. 


CONCLUSIONS OF LAW

1.  A January 1986 Board decision that denied service 
connection for pulmonary tuberculosis, characterized as a 
pulmonary disability, is final.  38 U.S.C.A. §§ 1110, 4004(b) 
(West 1982); 38 C.F.R. § 19.193 (1986).

2.  Evidence received since the Board's January 1986 decision 
is not new and material, and the veteran's claim for service 
connection for pulmonary tuberculosis has not been reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002). 

3.  An extension of the temporary total rating on account of 
post-surgical convalescence beyond September 1994 is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

As indicated in the Introduction, the provisions of the VCAA 
became effective during the pendency of this appeal.  Among 
other things, this law requires VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim and includes other notice and duty to assist 
provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  VA has enacted regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The Court vacated the Board's 
December 2000 decision and remanded the claims for 
consideration of the VCAA.  As indicated in the Introduction, 
the Board remands to the RO the claims for higher disability 
ratings for pseudofolliculitis barbae, residuals of donor 
surgery of the right iliac crest, a right hand disability and 
a left knee disability for further development.  The Board, 
therefore, will review compliance with the VCAA provisions as 
it pertains to the claims being finally decided in this 
decision.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

Throughout the claims process, the RO has sent the veteran 
numerous correspondences which have advised him of the types 
of evidence and information needed to substantiate his 
claims.  By means of a Statement of the Case (SOC) and 
numerous Supplemental Statements of the Case (SSOC), the RO 
has periodically notified the veteran of the evidence 
obtained and reviewed in denying his claims.  By letter dated 
September 3, 2002, the Board sent the appellant and his 
attorney of record a letter notifying them of the section 
5103 requirements.  This letter provided notice of the 
dispositive issues on appeal, the general duties on the part 
of the veteran and VA in developing this claim and a detailed 
description of the development conducted in this case.  The 
Board also notified the veteran of the evidence and 
information he needed to submit to substantiate his claims, 
and that VA would assume responsibility for obtaining his VA 
clinical records.  The Board finds that these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
obtained the veteran's service medical records, and all 
available VA clinical records identified by the veteran as 
relevant to his claim on appeal.  By letter dated September 
3, 2002, the Board notified the veteran that the VA 
Outpatient Clinic in Jacksonville and the VA Medical Center 
in Gainesville determined that no clinical records existed 
since 1995, and that he held the ultimate responsibility for 
obtaining such records, if they existed.  VA has also 
obtained the veteran's records from the United States Postal 
Service (USPS).  The veteran has not indicated having filed a 
claim with the Social Security Administration, nor identified 
any additional records which may be in the possession of a 
federal agency.  The provisions of 38 U.S.C.A. § 5103A(c), 
therefore, have been satisfied.  

VA has also obtained all available private records identified 
by the veteran as relevant to his claim on appeal.  By letter 
dated September 3, 2002, the Board notified the veteran that 
the records keeper for Dr. Jacob Green informed VA that his 
records of treatment since 1991 were no longer available, and 
that he held the ultimate responsibility for obtaining such 
records.  There are no outstanding requests to obtain any 
further private medical and/or other evidence.  As such, the 
requirements of 38 U.S.C.A. § 5103A(b) have also been met.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on a claim.  VA has no duty to provide a medical 
examination or obtain medical opinion absent a reopening of 
the claim, see 38 C.F.R. § 3.159(c)(2), but notes that the 
extensive medical evidence of record fails to show the 
presence of current pulmonary disability.  VA has obtained 
medical opinion regarding the issue of entitlement to an 
extension of a temporary total convalescence rating beyond 
September 30, 1994 under 38 C.F.R. § 4.30 and that 
examination report, dated August 1999, is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2002).   In conjunction with 
the extensive documentation of record, the Board finds that 
sufficient evidence exists to reach a decision on these 
claims.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  The veteran has been 
provided proper notice and opportunity to present evidence 
and argument in support of his claims.  The veteran's 
attorney has argued that remand to the RO is necessary for 
compliance with the VCAA provisions, but the Board notes that 
the Secretary has delegated to the Board the necessary 
authority to conduct any further development of a claim when 
deemed appropriate.  38 C.F.R. §§ 19.9(b)(2), 20.903(c) 
(2002).  The veteran and his attorney have been provided 
ample notice of the development conducted, and the Board 
finds that no prejudice accrues to the veteran in proceeding 
to the merits of his claims at this time.

II.  New and material - pulmonary tuberculosis

Review of the record indicates that a claim for service 
connection for pulmonary tuberculosis was previously denied 
by Board decision dated January 1986.  That decision is 
final.  38 U.S.C.A. § 4004(b) (West 1982); 38 C.F.R. § 19.193 
(1986).  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).  
The Board notes that a revised standard for adjudicating new 
and material evidence claims is not applicable to the claim 
on appeal.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the 
effective date for the revised provisions of 
38 C.F.R. § 3.156(a) only applies to claims received on or 
after August 29, 2001).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  In certain circumstances, x-ray evidence alone of 
tuberculosis in service may be adequate to support a grant of 
service connection.  38 C.F.R. § 3.370 (2002).  Pulmonary 
tuberculosis may also be granted on a presumptive basis even 
though there is no evidence of such disease during the period 
of service.  The provisions allowing presumptive service 
connection read as follows:

(a)  Pulmonary tuberculosis.  (1)  Evidence of 
activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-
year presumptive period provided by § 
3.307(a)(3) will be taken as establishing 
service connection for active pulmonary 
tuberculosis subsequently diagnosed by 
approved methods but service connection and 
evaluation may be assigned only from the date 
of such diagnosis or other evidence of 
clinical activity. 
(2)  A notation of inactive tuberculosis of 
the reinfection type at induction or 
enlistment definitely prevents the grant of 
service connection under § 3.307 for active 
tuberculosis, regardless of the fact that it 
was shown within the appropriate presumptive 
period. 
(b)  Pleurisy with effusion without obvious 
cause.  Pleurisy with effusion with evidence 
of diagnostic studies ruling out obvious 
nontuberculous causes will qualify as active 
tuberculosis.  The requirements for 
presumptive service connection will be the 
same as those for tuberculous pleurisy. 
(c)  Tuberculous pleurisy and endobronchial 
tuberculosis.  Tuberculous pleurisy and 
endobronchial tuberculosis fall within the 
category of pulmonary tuberculosis for the 
purpose of service connection on a presumptive 
basis.  Either will be held incurred in 
service when initially manifested within 36 
months after the veteran's separation from 
service as determined under § 3.307(a)(2). 
(d)  Military tuberculosis.  Service 
connection for military tuberculosis involving 
the lungs is to be determined in the same 
manner as for other active pulmonary 
tuberculosis. 

38 C.F.R. § 3.371 (2002).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  The benefit 
of the doubt rule, however, does not apply to a new and 
material evidence analysis.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  VA has defined competency of evidence as 
follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

The evidence considered by the Board in its January 1986 
decision included service medical records which showed a 
February 1973 consultation due to the veteran's complaints of 
a sore throat and stuffy nose.  He was initially diagnosed 
with a viral upper respiratory infection (URI).  A March 30, 
1973 chest x-ray examination was interpreted as negative.  In 
April 1973, he was placed on isoniazid (INH) prophylactic 
therapy following positive testing for purified protein 
derivative of tuberculin (PPD).  His "International 
Certificates of Vaccination" record noted a positive tine 
test.  A tuberculosis detection and control data sheet noted 
a negative skin test on March 19, 1971.  Thereafter, he 
underwent monthly screenings until March 1974 at which time 
his INH therapy was discontinued.  In March 1974, he was seen 
for complaint of "cold" symptoms of two months duration.  
On examination, his chest and throat were clear and he was 
diagnosed with a "cold" that was treated with Dimetapp and 
Robitussin.  At that time, his chest was noted to be 
"clear."  An August 1974 hospital admission to treat a 
right hand injury noted that chest x-ray examination was 
"within normal limits."  Otherwise, the only other 
pertinent record consists of the veteran's November 1974 
separation examination.  At that time, the veteran denied a 
history of such symptoms as "CHRONIC OR FREQUENT COLDS," 
"TUBERCULOSIS," "SHORTNESS OF BREATH," "PAIN OR PRESSURE 
IN CHEST," and "CHRONIC COUGH."  His chest x-ray 
examination was interpreted as "[n]egative."  He was given 
a "NORMAL" clinical evaluation of the "LUNGS AND CHEST."

In pertinent part, the post-service medical records first 
reflected the veteran's report of "frequent chest colds" on 
VA examination in April 1984.  At that time, physical 
examination revealed no cough and x-ray examination of the 
chest did not reveal any abnormal findings.  During an RO 
hearing in October 1984, he testified to respiratory problems 
ever since his in-service treatment, and noted that a private 
physician queried as to whether he ever had TB.  He indicated 
that he continued to test positive for TB.  Thereafter, the 
RO obtained clinical records from Riverside Hospital, dated 
July 1984, which reflected the veteran's past history of a 
positive tine test with complaints of episodic dyspnea.  A 
pulmonary function test (PFT) was interpreted as 
"[e]ssentially normal" and no diagnosis was offered.  In a 
statement received in September 1985, the veteran alleged 
that he continued to test positive for TB, and that his 
tuberculosis problems were interfering with his job at USPS.  
The veteran reiterated his contentions during a Board hearing 
in November 1985 at which time he submitted a medical 
statement, dated May 1985, which read as follows:

"[The veteran] is a patient of mine whom I am 
following due to periods of episodic shortness 
of breath.  I feel he should be put in a 
position where he is not exposed to any 
pulmonary irritants permanently."

In a decision dated January 1986, the Board denied the 
veteran's claim for service connection for a pulmonary 
disability on the basis that a chronic pulmonary disability 
was not present during service, and that a chronic pulmonary 
disability had not been demonstrated by objective medical 
evidence subsequent to service.  

In February 1992, the veteran requested that the claim for 
entitlement to service connection for pulmonary tuberculosis 
be reopened.  The matter initially before the Board does not 
concern whether the veteran has submitted evidence sufficient 
to warrant a revision of the previous denial, but whether the 
newly submitted evidence, either by itself or in connection 
with evidence already of record, bears directly and 
substantially on the basis for the previous denial of the 
claim.  38 C.F.R. § 3.156(a) (2002).  See generally 55 Fed. 
Reg. 19088, 19089 (May 8, 1990).  In order to reopen the 
claim, the veteran must cure the previous evidentiary defect 
by presenting new and material evidence on the issue of 
whether he manifests a chronic pulmonary disability.

The non-duplicative newly submitted evidence includes a 
February 1986 VA orthopedic examination report which reflects 
the veteran's report of shortness of breath, extremely bad 
colds and episodes of sting in the chest and coughing up of 
blood.  There were no pertinent findings contained in this 
report.  The veteran submitted clinical records from Drs. 
Robert J. Kleinhans, Jacob Green, Joseph M. Millan, Abraham 
Rogozinski, Alfonso M. Bremer, Steven D. Mathews, W.B. Evans, 
Edward W. P. Smith, John Morello, USPS and St. Vincent's 
Medical Center which reflect treatment for non-pulmonary 
complaints.  Examination reports from Dr. Mathews, dated from 
1990 to 1997, note incidental findings of clear lungs.  In 
September 1990, Dr. Rogozinski commented that the veteran's 
claim of manifesting tuberculosis of the spine was not 
"medically indicated."  A March 1991 report from Dr. Green, 
which noted a past history of TB positive in service with INH 
treatment, found that the lungs were equally expanded and 
clear without rales or rhonchi.  VA examination in December 
1988 revealed additional complaint of night sweats and weight 
loss which the veteran appeared to attribute to his claimed 
pulmonary disability.  At that time, an examination of his 
lungs was "essentially negative."

VA clinical records from the outpatient clinic at 
Jacksonville, Florida include his June and July 1984 
complaint of chest problems since service.  He complained of 
current symptoms of a blockage and pins and needles feeling 
in the chest with occasional productive cough and wheezing 
when working and sweating.  His physical examination 
demonstrated a clear chest, and an x-ray examination of the 
chest did not reveal any abnormal findings.  No diagnosis was 
offered.  VA clinical records from the Gainesville, Florida 
VA Medical Center include a January 1980 clinical record 
diagnosing his complaint of left lateral thoracic pain on 
breathing as an intercostals muscle strain.  A December 1987 
hospital admission for left knee arthroscopy noted clinical 
findings of clear auscultory findings of the chest with a 
chest x-ray examination negative for cardiopulmonary disease.  

The veteran has also introduced additional statements and 
testimony of record since the Board's January 1986 decision.  
He continues to believe that he manifests a current pulmonary 
disability stemming from service.  In March 1994 and 
September 1995, the veteran's representative pointed out that 
the veteran received INH treatment in service as a result of 
positive test for tuberculosis, but conceded that there had 
been no particular disability identified as being related to 
tuberculosis.  The veteran himself was more concerned in 
having the record show that he was exposed to tuberculosis in 
service.  He noted that, due to episodes of wheezing in 1985, 
his doctor advised him to discontinue working in the dusty 
engine shop.  In July 2000, the veteran testified to his need 
to undergo yearly x-ray examinations and blood testing to 
monitor tuberculosis.  He conceded that he was not suffering 
from active tuberculosis, but that he would test positive for 
the rest of his life.  He felt that tuberculosis could 
"reoccur" at any time.

None of the private and VA medical records suggests that the 
veteran manifests current pulmonary disability related to 
service.  There are occasional notations of the veteran's 
complaint of lung problems, but in the approximate 3 decades 
since the veteran has been discharged from service he has not 
been diagnosed with a pulmonary disability.  Rather, his 
clinical and x-ray examinations over the years have been 
negative for pulmonary disability.  In fact, the veteran's 
representative has conceded this point on two separate 
occasions.  As this newly submitted evidence is not material 
to the issue in question, it does not afford a basis upon 
which the veteran's claim may be reopened. 

The veteran's statements and hearing testimony since the 
January 1986 decision are not new.  He has merely reiterated 
his belief that he manifests a current pulmonary disability 
as a result of service.  He has essentially conceded that 
there is no medical diagnosis to support his allegations, and 
his belief of current disability is not borne out by the 
competent medical evidence of record.  He has not provided 
any additional details of any consequence which could support 
a reopening of his claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (lay assertions in matters requiring medical 
expertise cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).  See also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. §3.159(a) (2002).  In 
short, because the veteran's opinion is not supported by 
medical expertise, it is not probative of the issue at hand, 
namely whether he has a current disability that is 
attributable to service.  Therefore, the statements do not 
afford a basis upon which the veteran's claim may be 
reopened.  The Board finds that no new and material evidence 
has been presented sufficient to reopen the claim of service 
connection for pulmonary tuberculosis.


III.  Extension of convalescence rating

The veteran contends that he is entitled to an extension of 
Paragraph 30 (38 C.F.R. § 4.30) benefits beyond September 30, 
1994 for convalescence following arthroscopic surgery on his 
left knee and right iliac crest in August 1994.  According to 
his statements and testimony of record, he claims that he 
should be awarded convalescent benefits until at least 
October 13, 1994 because, on that date, a VA clinician 
advised him of his need for continued medical management of 
degenerative joint disease of the left knee.  He further 
believed that a six-month period of award would be 
appropriate to allow proper healing time.  Since his surgery, 
he has used a walking cane due to frequent give-way with 
falling.  However, he has conceded that a VA physician 
advised him in September 1994 that his progress was "doing 
pretty well" with the exception of some unexpected swelling 
and loss of range of motion.  At that time, he was advised to 
limit his activities, and that he may need a total knee 
replacement in the future.

The regulatory provisions providing for convalescence ratings 
read as follows:

A total disability rating (100 percent) will 
be assigned without regard to other provisions 
of the rating schedule when it is established 
by report at hospital discharge (regular 
discharge or release to non-bed care) or 
outpatient release that entitlement is 
warranted under paragraph (a)(1), (2), or (3) 
of this section effective from the date of 
hospital admission and continuing for a period 
of 1, 2, or 3 months from the first day of the 
month following such hospital discharge or 
outpatient release.  The termination of these 
total ratings will not be subject to 38 C.F.R. 
§ 3.105(e) of this chapter.  Such total rating 
will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate 
to assign a schedular evaluation, a physical 
examination will be scheduled and considered 
prior to the termination of a total rating 
under this section.

(a) Total ratings will be assigned under this 
section if treatment of a service connected 
disability resulted in: 
(1) Surgery necessitating at least one month 
of convalescence (Effective as to outpatient 
surgery March 1, 1989;
(2) Surgery with severe postoperative 
residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of one 
major joint or more, application of a body 
cast, or the necessity for house confinement, 
or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing 
prohibited) (Effective as to outpatient 
surgery March 1, 1989);
(3) Immobilization by cast, without surgery, 
of one major joint or more (Effective as to 
outpatient treatment March 10, 1976);

A reduction in the total rating will not be 
subject to 38 C.F.R. § 3.105(e) of this 
chapter.  The total rating will be followed by 
an open rating reflecting the appropriate 
schedular evaluation; where the evidence is 
inadequate to assign the schedular evaluation, 
a physical examination will be scheduled prior 
to the end of the total rating period.

(b) A total rating under this section will 
require full justification on the rating sheet 
and may be extended as follows:
(1) Extensions of 1, 2 or 3 months beyond the 
initial three months may be made under 
paragraph (a)(1), (2), or (3) of this section.
(2) Extensions of 1 or more months up to 6 
months may be made under paragraph (a)(2) or 
(3) of this section upon approval of the 
Adjudication Officer. 

38 C.F.R. § 4.130 (2002).

The veteran underwent VA hospitalization on August 22, 1994 
due to left knee medial meniscus tear and a painful bone spur 
at the right iliac crest.  His operative report indicated 
that he underwent arthroscopic debridement of the left medial 
meniscus and excision of a bone spur from the right iliac 
crest.  A pathological report noted no evidence of malignancy 
in the bone spur.  He was discharged on August 23, 1994 with 
no complications.  He was instructed to wear a knee 
immobilizer and use of crutches for two days.  Thereafter, he 
was to remove the immobilizer, perform gentle range of motion 
exercises three times a day, and gradually increase his 
activity over the next 10 days.  He was advised to use the 
immobilizer and crutches as needed.  A follow-up examination 
was scheduled for September 1, 1994. 

The veteran's September 1, 1994 follow-up examination 
reflected his report of decreased symptoms of catching, but 
no change in pain.  On examination, the surgical wounds were 
noted to be well healed.  His left knee demonstrated range of 
motion from 2 to 115 degrees.  At that time, he was 
instructed to continue range of motion and strength exercises 
on his own.  It was re-emphasized that he needed to protect 
the knee from "pounding" secondary (2º) to early 
degenerative joint disease (DJD).  He was to return for a 
follow-up visit in 6 weeks.

The veteran's October 13, 1994 follow-up examination 
reflected his report of doing well with improved symptoms.  
On examination, his surgical incisions were well healed.  His 
left knee was tender to palpation.  He was given an 
assessment of status post left lateral meniscectomy with 
degenerative joint disease with instructions for continued 
medical management of degenerative joint disease.  At that 
time, he was discharged from the orthopedic clinic. 

Thereafter, a November 1994 VA outpatient treatment record 
noted that the veteran had been discharged from the 
orthopedic clinic on October 13, 1994.  This treatment record 
and subsequent VA outpatient treatment records note the 
veteran's continued complaint of left knee pain and weakness.

In August 1999, the veteran underwent VA special orthopedic 
examination report with benefit of review of his claims 
folder.  He complained of left knee pain which became 
aggravated and fatigued upon use.  He also reported current 
use of a TENS unit at the area of the donor scar.  After 
reviewing the veteran's medical records, the examiner 
provided the following opinion:  

"I would say with the properly motivated 
individual that the need for convalescence 
from this surgery would be approximately one 
month." 

Based upon the medical and lay evidence of record, the Board 
finds that the preponderance of the evidence establishes that 
veteran continued to require convalescence following the 
August 23, 1994 surgery on his left knee and right iliac 
crest until no later than September 1994.  The record 
reflects that the veteran underwent surgery in August 1994 
for arthroscopic debridement of the left medial meniscus and 
excision of a bone spur from the right iliac crest.  There 
were no complications.  He was discharged with instructions 
to wear a knee immobilizer and use of crutches for two days.  
Thereafter, he was to begin weight bearing with range of 
motion exercises and a gradual increase in activity until the 
follow-up examination in September 1, 1994.  His September 1, 
1994 examination demonstrated well healed surgical wounds 
with range of motion from 2 to 115 degrees.  He was 
instructed to continue range of motion and strength exercises 
on his own, and return for a follow-up visit in 6 weeks.  At 
this point, it appears that he was bearing weight without 
assistive devices such as crutches or casts and he had 
substantial motion.  This finding is supported by the fact 
that he was advised to avoid "pounding" his knee due to his 
DJD.  His October 13, 1994 examination only reiterated the 
fact that he had degenerative joint disease of the left knee 
which required medical management.

In short, it does not appear that any of the criteria cited 
in § 4.30 were satisfied as of September 1, 1994 and there is 
certainly no indication of the criteria being satisfied at 
any time after September.  There were no surgical 
complications.  The surgical wounds were well-healed and the 
pain was described as being the same as was present prior to 
surgery.  He was instructed to work on range of motion and 
strengthening on his own.  He was capable of weight bearing.  
VA opinion in August 1999 indicated that the veteran's 
convalescence would have concluded within one month of the 
surgery in August 1994.  From this, the Board concludes that 
by the end of September 1994, the veteran's knee had 
stabilized from the surgery, to the point that post-surgical 
convalescence could be considered complete.  

In so concluding, the Board has considered the veteran's 
descriptions of left knee symptoms as competent evidence.  
The criteria of 38 C.F.R. § 4.30 are specific, and do not 
contemplate the facts as to whether the left knee was fully 
functional and without impairment.  Rather, the provisions of 
38 C.F.R. § 4.30 essentially provide compensation for the 
temporary disability caused by a surgical procedure with 
recognition that overall disability rating should be re-
evaluated after stabilization.  The preponderance of the 
medical evidence and opinion in this case establishes that 
the veteran does not meet the criteria for a convalescence 
rating beyond September 1994.  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The Board, therefore, finds that an 
extension of a temporary total convalescent rating under the 
provisions of 38 C.F.R. 4.30 beyond September 1994 is not 
warranted.



ORDER

New and material evidence not having been submitted, the 
claim for service connection for pulmonary tuberculosis is 
not reopened.

Entitlement to an extension of the temporary convalescent 
rating beyond September 1994, under 38 C.F.R. § 4.30, is 
denied.


REMAND

As noted in the Introduction, new schedular criteria for 
evaluating finger and skin disabilities became effective in 
August 2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002) 
and 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
substantive changes are significant in nature, and require VA 
examinations under a protocol consistent with the regulatory 
changes.  The veteran also needs to be advised of the 
regulatory changes with the opportunity to present further 
evidence and argument.  Given the extensive development 
required, the Board remands the claim for increased ratings 
for pseudofolliculitis barbae, residuals of donor surgery of 
the right iliac crest and a right hand disability to the RO 
for further development.  See Chairman's Memorandum No. 01-
02-01 (Jan. 29, 2002).

The Board further notes that, on two separate occasions, the 
Board has attempted to obtain VA examination of the left knee 
which assesses whether there is any measurable additional 
loss of range of motion due to functional disability on 
prolonged use.  See 38 C.F.R. §§ 4.40 and 4.45 (2002).  The 
examination reports obtained, however, are inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2002).  In the interests 
of administrative efficiency, the Board also remands this 
claim to the RO for compliance with previous Board orders.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the claims are REMANDED to the RO for the 
following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
pseudofolliculitis barbae, residuals of 
donor surgery of the right iliac crest, 
left knee disability and right hand 
disability since October 2002.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

3.  The RO should provide the veteran with 
VA orthopedic examination of the right 
hand under a protocol consistent with the 
regulatory changes in August 2002.  In 
addition to reviewing the claims folder 
and providing examination findings, the 
examiner should be asked to determine 
whether the finger or fingers and the 
right wrist exhibit pain, weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right hand or finger(s) are used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The RO should 
ensure that the examination report 
contains all necessary findings required 
under the revised regulations, that the 
Board's remand instructions are complied 
with, and that the examiner reviewed the 
claims folder.

4.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
left knee disability.  The examiner must 
review the claims folder and this Remand 
prior to conducting the examination.  All 
indicated x-ray examinations and special 
studies should be conducted, to include 
range of motion studies expressed in 
degrees and in relation to normal range of 
motion.  The examiner should be asked to 
determine whether the left knee exhibits 
pain, weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not feasible, 
this should be stated for the record 
together with the reasons why it was not 
feasible.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The RO should ensure that the examination 
report contains all necessary findings, 
that the Board's remand instructions are 
complied with, and that the examiner 
reviewed the claims folder.

5.  The RO should provide the veteran with 
VA examination of the skin under a 
protocol consistent with the regulatory 
changes in August 2002.  The examiner 
should be requested to determine the 
nature and severity of the veteran's 
pseudofolliculitis barbae and his 
residuals of donor surgery of the right 
iliac crest.  With respect to the donor 
scar of the right iliac crest, the 
examiner should provide opinion as to 
whether the scar disability results in any 
functional loss of use of an affected 
part.  The RO should ensure that the 
examination report contains all necessary 
findings under the revised regulations, 
that the Board's remand instructions are 
complied with, and that the examiner 
reviewed the claims folder.

6.  Thereafter, the RO should readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The veteran need take no action 
unless otherwise notified, but he may submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board has remanded this case to ensure complete 
development and due process of the law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



